DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al., US 2020/0041891.
The instant application is drawn to a bright field EUV mask and the associated computer-readable medium comprising: a multilayer reflector; a set of main features disposed on the multilayer reflector, each main feature made of absorber material having a main feature thickness; and a first sub-
The relied upon prior art describe, teach and suggest the claimed embodiments through claiming a patterning device, comprising: an absorber layer on a patterning device substrate; and a reflective or transmissive layer on the patterning device substrate, wherein the absorber layer and the reflective or transmissive layer together define a pattern layout having a main feature and an attenuated sub-resolution assist feature (attenuated SRAF) paired with the main feature, wherein: the main feature is configured to generate, upon transferring the device pattern to a layer of patterning material on a substrate, the main feature in the layer of patterning material, and upon the transferring the pattern to the layer of patterning material, the attenuated SRAF is configured to avoid generating a feature in the layer of patterning material and to produce a different radiation intensity than the main feature.  See the claims specifically, and the specification in general as setting forth the limitations.  
FIG. 7 depicts a cross-sectional view of an embodiment of a patterning device 200.  In an embodiment, patterning device 200 is a bright field patterning device.  Patterning device 200 includes a patterning device substrate 202, on which are located a reflecting layer 204 and an absorber layer 206.  Absorber layer 206 and reflecting layer 204 together may form a pattern layer 208 that may generate, on a device substrate, a device pattern during a lithography process. 
Absorber layer 206 may include an attenuated SRAF 210, a main feature 212, and a further attenuated SRAF 214.  Absorber layer 206 may include a first region 216 with a first thickness 217 of absorber material, where the first thickness 217 of absorber material can be approximately zero.  In an embodiment, first region 216 may correspond to an "open" area of the device pattern layout in pattern layer 208.  Absorber layer 206 may include a second region 218 with a second thickness 219 of absorber material, and a third region 220A, 220B with absorber material having absorber layer thickness between first thickness 217 and second thickness 219.

Attenuated SRAF 210 may have an attenuated SRAF width 232, and further attenuated SRAF 214 may have a further attenuated SRAF width 234.  In an embodiment, attenuated SRAF width 232 and further attenuated SRAF width 234 may be the same width.  In an embodiment, attenuated SRAF width 232 and further attenuated SRAF width 234 are different widths.  In an embodiment, attenuated SRAF 210 is a first distance 236 from main feature 212, and further attenuated SRAF 214 may be a second distance 238 from main feature 212.  According to the an embodiment, first distance 236 and second distance 238 are different dimensions in order to, for example, correct for a Bossung tilt in a lithography process.  In an embodiment, the first distance 236 and the second distance 238 are a same dimension.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394.  The examiner can normally be reached on M-F: 7:30 AM - 4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737